           Case 1:19-cv-00156-NONE-GSA Document 75 Filed 09/01/21 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   TRACYE BENARD WASHINGTON,                              1:19-cv-00156-NONE-GSA-PC
12                   Plaintiff,                             ORDER GRANTING DEFENDANT
                                                            HICKS’S MOTION TO MODIFY
13          vs.                                             DISCOVERY AND SCHEDULING ORDER
                                                            (ECF No. 72.)
14   HICKS, et al.,
                                                            ORDER EXTENDING DISCOVERY
15                  Defendants.                             DEADLINE AND DEADLINE TO FILE
                                                            DISPOSITIVE MOTIONS FOR ALL
16                                                          PARTIES
17                                                          New Discovery Deadline:                    12/06/21
18                                                          New Dispositive Motions Deadline: 02/06/22
19

20

21   I.       BACKGROUND
22            Tracye Benard Washington (“Plaintiff”) is a state prisoner proceeding pro se with this
23   civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds with Plaintiff’s
24   Complaint filed on February 5, 2019 against defendants Sergeant David Hicks and Correctional
25   Officer Hipolito Rocha (“Defendants”) for use of excessive force in violation of the Eighth
26   Amendment. (ECF No. 1.)1
27

28                     1
                         On June 22, 2020, the court issued an order dismissing all other claims and defendants from this
     action, based on Plaintiff’s failure to state a claim. (ECF No. 19.)

                                                              1
           Case 1:19-cv-00156-NONE-GSA Document 75 Filed 09/01/21 Page 2 of 3



 1           On December 8, 2020, the court issued a Discovery and Scheduling Order establishing
 2   pretrial deadlines, including a discovery deadline of May 8, 2021 and a dispositive motions
 3   deadline of July 8, 2021. (ECF No. 28.) On January 19, 2021, the court issued an order extending
 4   the application of the Discovery and Scheduling Order to defendant Hicks.2 (ECF No. 36.)
 5           On May 7, 2021, defendant Rocha filed a motion to modify the court’s Discovery and
 6   Scheduling Order. (ECF No. 44.) On May 10, 2021, defendant Hicks joined defendant Rocha’s
 7   motion. (ECF No. 45.) On May 13, 2021, the court granted Defendants’ motion and extended
 8   the discovery deadline to August 6, 2021, and the dispositive motions deadline to October 6,
 9   2021. (ECF No. 46.)
10           On August 23, 2021, defendant Hicks filed a motion to modify the Discovery and
11   Scheduling Order. (ECF No. 72.)
12   II.     MOTION TO MODIFY SCHEDULING ORDER
13           Modification of a scheduling order requires a showing of good cause, Fed. R. Civ. P.
14   16(b), and good cause requires a showing of due diligence, Johnson v. Mammoth Recreations,
15   Inc., 975 F.2d 604, 609 (9th Cir. 1992). To establish good cause, the party seeking the
16   modification of a scheduling order must generally show that even with the exercise of due
17   diligence, they cannot meet the requirement of the order. Id. The court may also consider the
18   prejudice to the party opposing the modification. Id. If the party seeking to amend the scheduling
19   order fails to show due diligence the inquiry should end and the court should not grant the motion
20   to modify. Zivkovic v. Southern California Edison, Co., 302 F.3d 1080, 1087 (9th Cir. 2002).
21           Defendant Hicks brings a motion to extend the deadlines in the Discovery and Scheduling
22   Order to dates deemed appropriate following resolution of all pending discovery issues in this
23   case. Three motions to compel and a motion for sanctions are currently pending. Plaintiff has
24   made it clear he does not intend to respond to written discovery. Defendant Hicks argues that he
25   will be prejudiced if the deadline for filing dispositive motions is not continued to permit receipt
26   of written discovery responses from Plaintiff.
27

28                     2
                         Defendant Rocha filed an answer to the complaint on December 7, 2020, and defendant Hicks
     filed an answer to the complaint on December 23, 2020. (ECF Nos. 27, 36.)

                                                           2
             Case 1:19-cv-00156-NONE-GSA Document 75 Filed 09/01/21 Page 3 of 3



 1

 2

 3             The court finds good cause to extend the discovery and dispositive motions deadlines in
 4   the court’s Discovery and Scheduling order. Defendant Hicks has shown that even with the
 5   exercise of due diligence he likely cannot meet the requirements of the court’s Discovery and
 6   Scheduling Order. Therefore, the motion to modify the Discovery and Scheduling Order filed
 7   by defendant Hicks shall be granted.
 8   III.      CONCLUSION
 9             Based on the foregoing, IT IS HEREBY ORDERED that:
10             1.     Defendant Hicks’s motion to modify the court’s Discovery and Scheduling Order,
11                    filed on August 23, 2021 by defendant Hicks is GRANTED;
12             2.     The deadline for the completion of discovery is extended from August 6, 2021
13                    December 6, 2021 for all parties to this action;
14             3.     The deadline for filing and serving pretrial dispositive motions is extended from
15                    October 6, 2021 to February 6, 2022 for all parties to this action; and
16             4.     All other provisions of the court’s December 8, 2020 Discovery and Scheduling
17                    Order remain the same.
18
     IT IS SO ORDERED.
19

20          Dated:   August 31, 2021                             /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28


                                                      3
